Citation Nr: 1614194	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  04-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In March 2006, the Veteran had a hearing with a Veterans' Law Judge who no longer works for the Board.  He testified in a second hearing, before the undersigned, in June 2012.  Both hearing transcripts were associated with the claims file and reviewed. 

The Board first considered and denied this issue in June 2006.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court), which remanded the case to the Board to provide more adequate reasons and bases.  After development, the Board again denied hearing loss in an August 2012 decision.  The Veteran appealed, and the Court granted a Joint Motion for Remand in January 2014 for a new examination.  In July 2014, the Board remanded the case to the RO to obtain a new examination.


FINDINGS OF FACT

The weight of the evidence is against finding a causal connection between current hearing loss disability and acoustic trauma in service.


CONCLUSION OF LAW

The criteria for an award of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In August 2003, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for the hearing loss claim in September 2003, June 2005, September 2005, December 2010, April 2011, October 2014, and March 2015.  The examinations were thorough and detailed, and the collective medical opinions are adequate, because they considered all relevant evidence of record and provided rationale for conclusions.  The Veteran's representative argued that the 2015 opinion is inadequate because the examiner did not consider the specifics of this Veteran's circumstances.  The Board disagrees.  The examiner discussed the Veteran's service and lay statements, came to a conclusion, and backed the conclusion with an explanation of the medical research she referenced.    

Following the remand directives, the AOJ obtained an additional VA medical opinion for the claim.  The examiner addressed the questions posed by the Board.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the March 2006 and June 2012 hearings, the judges identified the issue and sought evidence concerning the Veteran's symptoms, service, and treatment to determine whether all relevant records had been obtained.  Their questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses but not to determine the cause of hearing loss as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him generally credible as his statements have been detailed and generally consistent.

The Board reviewed the record and finds that the criteria for service connection for hearing loss have not been met.  38 C.F.R. § 3.303.

The evidence shows a current hearing loss disability and in-service acoustic trauma.  All of the examiners recorded hearing loss that met the VA requirements for disability.  See 38 C.F.R. § 3.385.  At the Board hearings, the Veteran reported noise exposure in service from helicopters, truck engines, weapons fire, bombing and mortar rounds.  The Veteran's DD Form 214 confirms that he was an artillery soldier.  With the corroborating personnel records, the Board finds the Veteran's reports credible and determines that he had acoustic trauma in service.

However, the weight of the evidence is against finding a causal relationship between his current hearing loss disability and acoustic trauma in service.  First, the December 1967 separation examination shows normal hearing.  The examination report was signed by two physicians.  The Veteran completed and signed a separation questionnaire on the same day as the separation examination.  In the questionnaire, he marked no hearing loss or ear problems.  In addition to the audiogram, the separation examination recorded the Veteran's blood pressure and noted bilateral refractive error.  Refractive error is consistent with the Veteran's report in the questionnaire that he had eye trouble and wore glasses or contact lenses.  In his September 2003 notice of disagreement, the Veteran argued that the equipment used to measure his hearing at separation was not adequate.  Since then, he has consistently argued that he did not have a separation examination for hearing and the document of record was falsified.  The Board has considered the Veteran's contention but finds that the detail of the separation examination, the fact that it was signed by two different physicians, the consistency with the separation questionnaire signed by the Veteran, and the regular practices of the military suggest that his recollection is less credible and he did in fact have an examination.  The results of the separation examination showed no hearing loss at that time.      

Next, the VA examiners provided negative opinions on the relationship between acoustic trauma in service and current hearing loss disability.  The September 2003 and September 2005 examiners provided negative opinions citing the in-service examinations and no hearing loss.  The June 2005 examiner was not able to review the record but found that if the Veteran's report of artillery noise exposure is true, at least some of his hearing loss is at least as likely as not caused by the military.  In December 2010 and April 2011, the June 2005 examiner clarified the opinion and wrote that hearing loss was not due to service, because in-service evaluations found no change in hearing sensitivity.  She explained that her prior opinion was based solely on the Veteran's reports that he had acoustic trauma in service and that providers at the other VA medical center had given positive opinions on connection to service.  The examiner noted that she was personally familiar with the Veteran and took him on his word but that her opinion changed when she reviewed the record.  Regardless, all of these opinions are inadequate and less probative, because the examiners relied on the in-service records, did not consider the Veteran's statements, and did not provide sufficient rationale for the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

After the most recent Board remand, a VA examiner filled out a disability benefits questionnaire in October 2014 and noted no threshold shift in service but did not provide an opinion.  In a March 2015 addendum opinion, the examiner concluded that hearing loss was less likely than not related to acoustic trauma because there was no nexus.  She noted that in-service hearing evaluations showed normal hearing and there was no threshold shift when comparing the entrance and separation evaluations.  She recognized the evidence of in-service acoustic trauma and the Veteran's statements.  However, she explained that the Institute of Medicine concluded that based on current knowledge of cochlear physiology, there is insufficient scientific evidence to support delayed-onset hearing loss secondary to military noise exposure.  Hearing loss should occur at the time of exposure.  If hearing is normal on discharge and there is no permanent significant threshold shift greater than normal progression, then there is no basis on which to conclude that current hearing loss is causally related to military service, including noise exposure.  See March 2015 opinion.  The examiner further clarified that she was not denying the Veteran's exposure to noise but rather finding that his exposure did not result in hearing loss.  

The Veteran submitted two articles on noise-induced hearing loss.  The first article, regarding cochlear nerve degeneration, explains that permanent noise-induced hearing loss is due to destruction of cochlear hair cells or damage to their mechano-sensory hair bundles.  See Cochlear Nerve Degeneration, pg. 1.  Of note, the Cochlear Nerve Degeneration article summarizes a study on mice, not humans.  The study found that threshold sensitivity recovered after noise exposure and there was no loss of hair cells, but there was neuronal loss, which could affect the ability to differentiate contemporaneous sounds.  See Cochlear Nerve Degeneration, pg. 7.  Similarly, the article on the time relation between exposure and hearing loss development noted the possibility of cochlear damage but that "thresholds always improve or remain stable as postexposure time increases."  See Time Relation, pg. 2-4.  The researchers found that there is insufficient evidence to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, which echoes the VA examiner's reasoning.  See id.  More importantly, these articles are general in nature and do not consider the Veteran's specific type of noise exposure or his hearing loss presentation.  In contrast, the VA examiner did consider his circumstances and specific disability picture.  As such, the Board finds the VA examiner's opinion more probative to this Veteran's individual case.          

Finally, the Veteran contends that because service connection for tinnitus was granted based on his reports, service connection for hearing loss should also be granted.  There is a distinction between hearing loss and tinnitus as pertaining to lay statements.  Tinnitus is a disease diagnosed by symptoms, and a lay person is competent to observe those symptoms and diagnose it.  See Jandreau, 492 F.3d at 1377.  Hearing loss disability, on the other hand, requires medical testing to diagnose, and a lay person is not competent to do such.  See id.  The September 2005 examiner explained another difference between the two disabilities.  Tinnitus is often corroborated with audiometric readings at levels above 4000 Hertz, while hearing loss disability is diagnosed based on readings from 500 to 4000 Hertz.  The Veteran's September 2005 audiogram showed moderately-severe hearing loss above 4000 Hertz, which was consistent with the claim for tinnitus.  See September 2005 examination.  The in-service hearing evaluations did not record above the 4000 Hertz level.  Thus, tinnitus at the time of separation could not be ruled out, and the claim could be granted based on the Veteran's statements alone.  However, the in-service evaluations did evaluate hearing loss and showed hearing loss was not present at separation.  Therefore, the more credible in-service records outweigh the Veteran's assertion that hearing loss began in the military.  

The Veteran also reported that his family commented on his hearing trouble throughout the intervening years.  See Board hearings.  While not dispositive, the fact that the Veteran did not seek treatment until the 2000s weakens the credibility of the reports of hearing loss in the intervening time.  The Board has considered the lay statements but finds the March 2015 opinion and supporting rationale highly probative.  Moreover, the Veteran did not report having any specific hearing loss symptoms within a year of separation and stated that he did not seek treatment for hearing loss until years after service.  Thus, the chronic disease presumption and theory of continuity of symptomology are not applicable in this case.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.  The Veteran was afforded the benefit of the doubt, but the March 2015 VA examiner's opinion citing research against delayed-onset hearing loss and in-service evidence of no threshold shift and normal hearing outweigh lay reports.  See 38 C.F.R. § 3.102.  Without a nexus to service, service connection for hearing loss cannot be established.  See 38 C.F.R. § 3.303.      

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


